Case 0:17-cv-60533-JEM Document 186 Entered on FLSD Docket 05/15/2019 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                         CASE NO.: 1:17-cv-60533-MARTINEZ-OTAZO-REYES

  RODNEY SCOTT PATTERSON,
      Plaintiff,

  vs.

  AMERICAN AIRLINES, INC., a Delaware
  Corporation,

            Defendant.
                                                      /


                 AMERICAN AIRLINES, INC.’S RESPONSE IN OPPOSITION
            TO PLAINTIFF’S MOTIONS TO AMEND JUDGMENT UNDER RULE 59(e).

            American Airlines, Inc. (“American”) respectfully submits this response in opposition to

  Plaintiff’s Motion to Amend Judgment Under Rule 59(e), ECF No. 182, and Plaintiff’s Amended

  Motion to Amend Judgment Under Rule 59(e), ECF No. 185 (collectively, the “Motions”) and

  states:

                                          INTRODUCTION

            In this lawsuit, Plaintiff alleges that American violated the Uniform Services

  Reemployment Rights Act, 38 U.S.C. § 4301, et seq. (“USERRA”) by withholding him from duty

  as a First Officer of a 767 aircraft in September 2015. See ECF No. 1. In June 2018, after discovery

  was completed, both parties moved for summary judgment. See ECF Nos. 59, 68. The parties

  completed summary judgment briefing in July 2018, and in March 2019, the Court heard oral

  argument on the summary judgment motions. See ECF Nos. 59, 68, 74, 76, 85, 86, 87, 89, 159,

  163.
Case 0:17-cv-60533-JEM Document 186 Entered on FLSD Docket 05/15/2019 Page 2 of 6



         On March 29, 2019, the Court entered a detailed, 18-page order granting American’s

  motion for summary judgment and denying Plaintiff’s motion. Order on Mots. for Summ. J., ECF

  No. 169 (the “Order”). In granting summary judgment, the Court explained that American had a

  legitimate, nondiscriminatory reason for placing Plaintiff on paid leave on September 24, 2015

  when American received a workplace harassment complaint from another long-time pilot, which

  the parties all agreed warranted investigation. See id. at 12–13. As the Order explained, “[o]nce it

  is accepted that Capt. Whitehouse’s complaint warranted investigation, it is difficult to conclude

  anything other than that AA’s subsequent actions were motivated by legitimate safety concerns.”

  Id. at 13. During the investigation, interviews with other pilots “yielded worrying results”

  including Plaintiff’s “tendency to fabricate stories and the sense that he was ‘not quite all there.’”

  Id. at 14. Therefore, the Court held, American had a legitimate, nondiscriminatory reason to refer

  Plaintiff to Dr. Knippa for a fitness for duty examination. Id.

         While Plaintiff argued that American and Dr. Knippa somehow inexplicably conspired to

  ensure that Plaintiff would fail his fitness-for-duty examination, the Order explained that there is

  “not a single piece of evidence in the record . . . to support such a conspiracy.” Id. Indeed, the

  Court found that, “there is nothing to support the claim that the investigation, referral, exam

  scheduling or exam results were motivated by anti-military animus.” Id. at 15. Thus, placing

  Plaintiff on leave with pay and referring him for a fitness examination did not violate USERRA.

  Id. at 15. Accordingly, the Court granted American’s motion and denied Plaintiff’s motion. Id. at

  18.

         In his Motions, Plaintiff seeks to rehash the identical issues already fully addressed in the

  parties’ summary judgment briefing and in the Order. Plaintiff’s Motions are frivolous.




                                                    2
Case 0:17-cv-60533-JEM Document 186 Entered on FLSD Docket 05/15/2019 Page 3 of 6



                                            ARGUMENT

         Rule 59 motions are disfavored and may only be granted for “limited and rare reasons.”

  Tharpe v. Nationstar Mortg., LLC, No. 13-14379-CIV, 2017 WL 10753458, at *1 (S.D. Fla. Jan.

  24, 2017); Krstic v. Princess Cruise Lines, Ltd. (Corp), 706 F. Supp. 2d 1271, 1282 (S.D. Fla.

  2010) (it is well-settled that “motions for reconsideration are disfavored”). The only bases for

  granting a Rule 59 motion in the Eleventh Circuit are “newly discovered evidence or manifest

  errors of law or fact.” Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007).

         Plaintiff does not even attempt to satisfy this standard. 1 Indeed, Plaintiff not only fails to

  cite any new evidence or identify any manifest errors of law or fact, he simply rehashes the same

  arguments made earlier, albeit in a more disorganized format. These arguments have already been

  addressed in detail by the parties in their summary judgment briefing (which American

  incorporates by reference, see ECF Nos. 59, 76, 87) and, more importantly, by the Court in its

  detailed Order. See, e.g., Michael Linet, Inc. v. Vill. of Wellington, Fla., 408 F.3d 757, 763 (11th

  Cir. 2005) (it is improper to rely on Rule 59(e) in an attempt “to relitigate old matters, raise

  argument or present evidence that could have been raised prior to the entry of the judgment”);

  Hoban v. Sovereign Republic of Peru, 204 F. Supp. 3d 1368, 1372 (S.D. Fla. 2016) (Rule 59 “does

  not provide a Plaintiff with another bite at the apple—another chance to rehash arguments made

  and issues decided”).




  1
    Ironically, the only new information discovered after American filed its motion for summary
  judgment is evidence that Plaintiff lied at his deposition and provided false and misleading
  information about Dr. Bercaw’s evaluation to American, the Federal Aviation Administration, and
  this Court. See American’s Mot. for Sanctions, ECF No. 154. Plaintiff cannot claim that evidence
  of his own misconduct is “newly discovered evidence” for purposes of Rule 59. Cf. Jenkins v.
  Anton, No. 17-13073, 2019 WL 1894415, at *6 (11th Cir. Apr. 29, 2019) (explaining that a party
  cannot rely on evidence the party was aware of to obtain a second bite at the apple under Rule 59).

                                                   3
Case 0:17-cv-60533-JEM Document 186 Entered on FLSD Docket 05/15/2019 Page 4 of 6



         Because Plaintiff simply rehashes prior arguments in a stream of consciousness manner,

  his Motions are frivolous and this Court should summarily deny them for the same reasons the

  Court previously granted American’s motion for summary judgment. See Order on Mots. for

  Summ. J., ECF No. 169. 2

                                            CONCLUSION

         As this Court found, there is “nothing to support” Plaintiff’s allegations seeking to

  undermine American’s legitimate, nondiscriminatory reasons for withholding him from duty as a

  pilot. Rather, the undisputed evidence demonstrates that American’s decisions would have been

  the same regardless of Plaintiff’s military service. The Court was thus correct to grant American’s

  motion for summary judgment, and Rule 59 does not provide a vehicle for Plaintiff to rehash his

  prior arguments. Accordingly, American respectfully requests that this Court summarily deny

  Plaintiff’s Motions.




  2
    Plaintiff’s Motions are also not properly before the Court. A represented party may not file
  motions on his own behalf. S.D. Fla. Local R. 11.1(d)(4) (“Whenever a party has appeared by
  attorney, the party cannot thereafter appear or act on the party’s own behalf in the action or
  proceeding, or take any steps therein . . .”). This rule protects against represented parties filing
  frivolous motions. See id.; see also Fed. R. Civ. P. 11 (requiring attorneys to sign filings certifying
  that the attorney has made a reasonable inquiry and that the filing is not legally or factually
  frivolous). Multiple attorneys currently represent Plaintiff. Although Plaintiff’s attorneys have
  requested leave to withdraw, the Court has specifically denied that request. See ECF No. 178. It is
  therefore improper for Plaintiff to file his Motions “pro se” and this provides an independent reason
  to strike the Motions in their entirety. See United States v. Dale, 618 F. App’x 494, 497–98 (11th
  Cir. 2015) (affirming denial of litigant’s pro se motion for new trial where litigant was represented
  by counsel who refused to file the motion on litigant’s behalf).




                                                    4
Case 0:17-cv-60533-JEM Document 186 Entered on FLSD Docket 05/15/2019 Page 5 of 6



                                               Respectfully submitted,

                                               By: /s/ Michael A. Holt

                                               Michael A. Holt
                                               mholt@fisherphillips.com
                                               Florida Bar No.: 91156
                                               FISHER & PHILLIPS LLP
                                               450 East Las Olas Boulevard
                                               Suite 800
                                               Fort Lauderdale, Florida 33301
                                               Telephone: (954) 847-4709
                                               Facsimile: (954) 525-8739

                                               Mark W. Robertson (Pro Hac Vice)
                                               mrobertson@omm.com
                                               O’MELVENY & MYERS LLP
                                               Time Square Tower, 7 Times Square
                                               New York, New York 10036
                                               Telephone: (212) 326-2000
                                               Facsimile: (212) 326-2061

                                               Tristan Morales (Pro Hac Vice)
                                               tmorales@omm.com
                                               O’MELVENY & MYERS LLP
                                               1625 Eye Street, Northwest
                                               Washington, DC 20006
                                               Telephone: (202) 383-5300
                                               Facsimile: (202) 383-5414

                                               Attorneys for American Airlines, Inc.




                                        5
Case 0:17-cv-60533-JEM Document 186 Entered on FLSD Docket 05/15/2019 Page 6 of 6



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 14th day of May, 2019, the foregoing document was

  filed with the Clerk of the Court using the CM/ECF system and a true and correct copy was served

  on the counsel or parties of record listed below.

                                                          By: /s/ Michael A. Holt
                                                                  MICHAEL A. HOLT


                                           SERVICE LIST

  William R. Amlong, Esq.                             Michael A. Holt, Esq.
  WRAmlong@TheAmlongFirm.com                          mholt@fisherphillips.com
  Karen Coolman Amlong, Esq.                          FISHER & PHILLIPS LLP
  KAmlong@TheAmlongFirm.com                           450 East Las Olas Boulevard
  AMLONG & AMLONG, P.A.                               Fort Lauderdale, Florida 33301
  500 Northeast Fourth Street                         Telephone: (954) 847-4709
  Fort Lauderdale, FL 33301                           Facsimile: (954) 525-8739
  Telephone: (954) 462-1983
  Facsimile: (954) 523-3192                           Mark W. Robertson, Esq.
                                                      mrobertson@omm.com
  Noel C. Pace, Esq.                                  (Pro Hac Vice)
  (Pro Hac Vice)                                      O’MELVENY & MYERS LLP
  noel.c.pace.esq@gmail.com                           Times Square Tower 7 Times Square
  206 N.W. 91 Street                                  New York, New York 10036
  El Portal, Florida 33150                            Telephone: (212) 326-2000
  Telephone: (305) 710-3713                           Facsimile: (212) 326-2061

  (Service via CM/ECF)                                Tristan Morales, Esq.
                                                      tmorales@omm.com
  Counsel for Plaintiff                               (Pro Hac Vice)
                                                      O’MELVENY & MYERS LLP
                                                      1625 Eye Street, Northwest
                                                      Washington, DC 20006
                                                      Telephone: (202) 383-5300
                                                      Facsimile: (202) 383-5414

                                                      (Service via CM/ECF)

                                                      Counsel for American Airlines, Inc.



                                                      6
